Citation Nr: 0735607	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  02-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a left elbow 
disability. 

4.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1963 to June 1967 
and thereafter served in the Reserves with periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision.  

In a December 2006 decision, the Board denied the veteran's 
claims for service connection for residuals of a head injury; 
a left knee disability; a left elbow disability; and a 
psychiatric disorder, to include bipolar disorder and PTSD.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 Order, the Court remanded the case to the Board for 
further proceedings consistent with a March 2007 Joint Motion 
for Remand which included a motion to vacate the December 
2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion for Remand, it was noted that the 
Nashville RO indicated that it did not provide the Board with 
the veteran's entire claims file prior to its review of the 
claims.  The RO also indicated that it may not have reviewed 
the entire record in conjunction with its adjudication of the 
claims on appeal.  There was apparently confusion due to the 
fact that the various volumes of the claims file were labeled 
differently; one with the veteran's Social Security number 
and the other with his VA file number.  The Board reviewed 
both volumes of the claims folder, as tabs and notes 
generated in accordance with Board practice are still in both 
volumes and material from both volumes were cited in its 
decision.  

On remand, the RO should ensure that all volumes of the 
veteran's claims file are obtained and should readjudicate 
the issues on appeal based on review of all volumes of the 
veteran's case.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should ensure that all volumes 
of the veteran's claims folder have 
been associated with the claims.  

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for residuals of a 
head injury; a left knee disability; a 
left elbow disability; and a 
psychiatric disorder, to include 
bipolar disorder and PTSD.  If further 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



